Citation Nr: 1106079	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  92-53 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral flatfeet, to 
include as secondary to service connected knee disability. 

2.  Entitlement to service connection for a back disability, to 
include as secondary to service connected knee disability.

3.  Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder. 

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 1982. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in North Little Rock, Arkansas, (hereinafter RO).  A December 
2004 Board decision reopened the claims for service connection 
for bilateral flat feet and a back disability and then remanded 
the reopened claims for service connection for these 
disabilities, as well as the claim for TDIU, for additional  
development and processing.  Subsequent to the December 2004 
remand, service connection for depression was granted by a May 
2005 rating decision, and the veteran perfected an appeal to the 
Board with respect to the initial 30 percent rating that was 
ultimately assigned for this disability.  Thereafter, the Board 
remanded the issues as listed on the title page in December 2008 
for additional development, and the case is now ready for 
appellate review. 

In April 2008, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  
During this hearing, the undersigned Veterans Law Judge was 
located in Washington, D.C., and the veteran was located at the 
RO. 




FINDINGS OF FACT

1.  The weight of the competent evidence is against a conclusion 
that the veteran has bilateral flat feet that are etiologically 
related to service or service-connected knee disability.  

2.  The weight of the competent evidence is against a conclusion 
that the veteran has a back disability that is etiologically 
related to service or service-connected knee disability. 

3.  Major depressive disorder is not shown to have resulted in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood or difficulty in establishing and maintaining 
effective work and social relationships. 

4.  The compensable service connected disabilities are major 
depression, rated as 30 percent disabling; residuals of a left 
knee repair, rated as 20 percent disabling; limitation of flexion 
of the left knee, rated as 20 percent disabling; instability of 
the left knee, rated as 20 percent disabling; and chondromalacia 
patella of the right knee, rated as 10 percent disabling; the 
service connected disabilities, combined under 38 C.F.R. § 4.25, 
are considered 60 percent disabling. 

5.  The Veteran alternatively reports educational attainment 
trough two years of college or the attainment of a GED and that 
he became too disabled to work in June 2003 or November 2006; he 
reports employment as a mail carrier with the United Stated 
Postal Service.  

6.  Service connected disability, by itself, does not preclude 
the Veteran from securing or following a substantially gainful 
occupation.



CONCLUSIONS OF LAW

1.  Bilateral flatfeet were not incurred in or aggravated by 
service nor are they the result of or proximately due to, nor 
have they been aggravated by, service connected knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010). 

2.  A back disability was not incurred in or aggravated by 
service and is not the result of or proximately due to, or 
aggravated by, service connected knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010). 

3.  The criteria for an initial rating in excess of 30 percent 
for major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9413 (2009).    

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled with 
respect to the claims on appeal by multiple letters, most 
recently dated in February 2009, that informed the appellant of 
the information and evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports, and VA 
and private clinical reports have been obtained.  The veteran has 
also been afforded multiple VA examinations, to include most 
recently in December 2009.  These reports contain sufficient 
clinical evidence and medical opinions to determine whether the 
veteran has flat feet or a back disability as a result of service 
or service connected knee disability.  These examination reports 
also contain clinical findings to determine the proper rating to 
be assigned for the veteran's major depression and whether he is 
entitled to a TDIU.  As there is no indication that there are 
additional records that need to be obtained that would assist in 
the adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The service treatment reports, including the reports from the May 
1982 separation examination and medical history compiled at that 
time, do not reference a foot disability or complaints related 
thereto.  A July 1974 report of treatment shortly after entrance 
to service showed the veteran describing having lower back pain 
for the previous two years after a spinal tap was performed.  The 
examination of the back was essentially negative and the 
impression was strain.  No significant back complaints during 
service were shown thereafter and the examination of the spine at 
separation was negative.  A medical history completed for reserve 
duty purposes in July 1987 showed the veteran describing low back 
pain which he said began with  spinal anesthesia in 1981.  

In July 1991, the veteran filed what was in essence a claim for 
service connection for bilateral flat feet as secondary to 
service-connected knee disability, as he asserted therein that he 
had bilateral flat feet that was "compounded" by his knee 
problems.  Thereafter in November 1994, the veteran filed a claim 
for service connection for a back disability he claimed was the 
residual of a spinal tap associated with in-service knee surgery 
in 1980.  Service treatment reports do reflect knee surgery in 
February 1980, but review of the reports from this surgery do not 
reflect any back complaints.  Furthermore, a November 1995 VA 
compensation examination to address the claims for service 
connection for flat feet and a back disability that included x-
rays of the lumbar spine and feet did not reflect any back or 
foot pathology.  The physical examination of the back was 
negative and the examination of the feet was normal except for 
"flexible flat foot" which the examiner stated was a normal 
condition.  Thereafter, an April 1996 rating decision denied the 
veteran's claims for service connection for flatfeet and a back 
disability.  

Additional evidence includes a medical certificate dated in June 
1996 that shows  the veteran reporting complaints of low back 
pain.  Physical and X-ray examination in November 1996 revealed 
diagnostic impressions of degenerative joint disease of the 
lumbar spine and muscle spasm.  Additional VA and private 
treatment records include objective findings of low arches, mild 
lumbar spasm, MRI findings of degenerative disc disease at L4-L5 
and L5-S1, and bilateral facet osteoarthritis according to 
radiologist's report.  These records contain assessments, 
impressions, or diagnoses including bilateral flat feet, lumbar 
strain, low back strain, chronic low back pain, left sciatica, 
chronic low back pain, and MRIs showing degenerative disease.  
The veteran's mother submitted a lay statement in June 2001 
attesting that the veteran has had flat feet all of his life.

A July 2003 statement from W. Scott Bowen, M.D., noted that the 
veteran was having some hip, back, and foot problems he felt were 
"related to the arthritic knee that causes a change in his gait 
and is aggravating these other areas."  In an August 2003 
statement, a VA staff physician who had treated the veteran and 
followed the veteran at the VA clinic, wrote that the veteran had 
been treated for bilateral knee pain status post multiple 
surgeries for ACL tears; that the veteran subsequently developed 
bilateral foot pain for which he had seen a podiatrist; that the 
podiatrist had diagnosed plantar fasciitis/ankle arthralgia; and 
that the veteran had chronic low back pain with intermittent 
aggravations, and had been diagnosed with degenerative disk 
disease with facet osteoarthritis.  The doctor also opined that 
it was well known that problems in any one joint in the lower 
extremity can cause accelerated degenerative changes in the other 
joints.

Citing some of the evidence receive since the April 1996 rating 
decision as summarized above, the Board as previously indicated 
reopened the claims for service connection for flat feet and a 
back disability in a December 2004 decision and remanded the 
reopened claims for additional development, to include VA 
examinations to determine whether the veteran had flat feet or a 
back disability as a result of service or service connected knee 
disability.  Such an examination and opinions were completed in 
February and March 2005.  The claims files were reviewed by the 
examiner in conjunction with a February 2005 VA spine 
examination, who noted that this review did not reveal any 
evidence that would link "remote lumbar strain to his current 
back condition."  Instead, the examiner stated the veteran's 
current back disability could be the result of the aging process 
as well as repetitive activities over the years.  A March 2005 VA 
foot examination revealed no significant findings, although the 
veteran described constant pain along the lateral aspects of both 
feet as well as his arches and toes.  The examiner concluded that 
"[t]here appears to be no history from his military service to 
explain his [foot] pain.  He did not recall any profiles or 
limitation of duty while on active duty.  My examination 
demonstrated normal bone structure alignment position.  I cannot 
explain the patient's [foot] pain."

Thereafter, a July 2007 VA examination resulted in diagnoses of 
congenital planovalgus flat feet with mild plantar fasciitis and 
chronic lumbar sprain.  The examiner emphasized that the 
veteran's flat feet were congenital and that "there is no 
relation whatever to this condition and any service-connected 
condition, namely his knees."  He also noted that the veteran's 
spine condition was a "mild chronic sprain, which is not due to 
any recorded injury and is therefore in my opinion related to 
aging and wear."  This examiner also stated that the veteran's 
back disability "is not in any way related to his service-
connected knee conditions or any other condition, which might be 
attributed to service, and he has had no injury in either of 
these areas, his feet, or his back."  

The Veteran was examined again in December 2009.  The examiner, 
who had also conducted the July 2007 VA examination, indicated 
that he had reviewed all the volumes of the claims files 
including specifically the notes of Dr. Bowen.  Following the 
examination, the impression was bilateral planovalgus flat feet 
with mid foot arthritis and chronic lumbar sprain with 
spondylosis at L4-L5 and S1 and degenerative disk disease at L4-
L5 and S1.  His opinion following the examination and review of 
the clinical evidence contained in the claims files was that it 
is less likely than not that the Veteran's foot and spine 
conditions are related to his bilateral knee disability or that 
they were increased in severity beyond what would otherwise have 
been seen from normal aging had he not had the service-connected 
bilateral knee problem.  He also concluded it was less likely 
than not that the Veteran's current disorders regarding the foot 
and the spine are related to any injury or disease incurred in 
service.  

The most recent VA examination conducted in December 2009 clearly 
addressed the issue of whether the veteran's flat feet or a back 
disability were aggravated by the service connected left knee 
disabilities, and to the extent that the opinion was specifically 
noted to have included consideration of the reports of Dr. Bowen, 
[which would necessarily include this physician's conclusion in 
July 2003 that the veteran's back and foot disabilities were the 
result of an altered gait caused by service connected knee 
disability], the "contrary" evidence referenced in the last 
Board remand was also considered in this opinion.  As the 
February and March 2005 VA opinions and July 2007 VA opinions 
also did not relate the veteran's flat feet or back disabilities 
to service or service-connected knee disability, and the December 
2009 opinion is documented to have included review of 
"contrary" positive evidence, the Board finds that the positive 
evidence is outweighed by the more abundant negative medical 
opinions of record, with all but the July 2007 opinion, unlike 
the positive opinions, documented to have been preceded by a 
review of the entire clinical history.   

As for the Veteran's assertions, to include in sworn testimony to 
the undersigned,  that his flat feet and back disabilities are 
either etiologically related to service or service-connected knee 
disability, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  Espiritu; 
cf. Jandreau.  Finally, in reaching these decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims for 
service connection for flat feet or a back disability, the 
doctrine is not for application.  Gilbert, supra.  

B.  Increased Rating for Major Depressive Disorder 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Occupational and social impairment due to psychiatric 
disabilities such as major depressive disorder with occasional 
decrease in work efficiency and intermittent periods of the 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) warrants a 30 percent 
disability rating.  38 C.F.R. § 4.130, DC 9434. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  Id.

Service connection for depression as secondary to service 
connected knee disability was granted by a May 2005 rating 
decision following a March 2005 VA psychiatric examination that 
found that the veteran's depression was secondary to his knee 
problems and job related problems resulting therefrom.  A 10 
percent rating was assigned for this disability effective from 
June 26, 2000.  The veteran filed a notice of disagreement with 
this initial rating in September 2005; as such, the Board will 
consider whether the veteran is entitled to a "staged" rating 
or ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart 
v. Mansfield, 21 Vet App 505 (2007).  The 10 percent rating was 
ultimately increased to 30 percent, also effective from June 26, 
2000, by rating action in May 2006.   

Reviewing the clinical evidence in light of the specific criteria 
set forth above, the Board observes the March 2005 VA psychiatric 
examination showed normal speech, no memory impairment, a normal 
affect and no impairment of thought processes.  The Global 
Assessment of Functioning (GAF) score, however, was 45 which is 
indicative of serious  symptoms or serious impairment in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
discussed in Carpenter v. Brown 8 Vet. App. 240, 242 (1995).  A 
February 2008 VA examination, noted to have been preceded by a 
review of the claims files, showed normal speech, an appropriate 
affect, and normal thought processes.  The GAF score reflected 
improvement from March 2005, and was to 55, which represents 
moderate symptoms or moderate impairment in social, occupational, 
or school functioning.  At a December 2009 VA examination, also 
documented to have been preceded by a review of the claims file, 
speech was normal, affect was somewhat restricted, thought 
processes were normal, and memory was intact.  The Veteran was 
recently married to a woman he had known for 20 years and was 
back working as a mail carrier.  The GAF score was again 55.  In 
short, review of the reports from these examinations simply do 
not, in substance, reflect the sort of impairment produced by 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, or memory impairment, or the presence of these symptoms.  
Likewise, given his normal thought process, difficulty in 
understanding complex commands is not shown, nor impaired 
judgment or impaired abstract thinking.  His long time 
relationship with his current wife and current employment is 
indicative of effective work and social relationships.  Thus, the 
criteria for a rating in excess of 30 percent for the veteran's 
major depression are not met.  

In making the above determination, the Board has reviewed the 
records of the veteran's counseling sessions and his sworn 
testimony describing the nature of his psychiatric impairment, 
and has no reason to disagree with the conclusion of the 
veteran's therapist in November 2009 that the veteran's "ability 
to function to the best of his potential[] has been permanently 
impacted by his experiences in the military."  However, this is 
all contemplated by the 30 percent evaluation that is assigned 
for, and recognizes, occupational and social impairment with 
occasional decrease in work efficiency, including outright, 
periods of inability to perform occupational tasks.   

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  The criteria contemplate 
the Veteran's symptoms.  Moreover, the Board finds no evidence of 
an exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 30 percent rating currently assigned.  In 
this regard, the examiner who completed the February 2008 and 
December 2009 VA psychiatric examinations found that the 
veteran's psychiatric symptoms were mild to moderate and did not 
preclude employment.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

Given the above, and as the Board finds that the benefit of the 
doubt doctrine is inapplicable, the claim for an increased rating 
for major depression must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, supra. 

C.  TDIU

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the obtaining and 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

The compensable service connected disabilities are major 
depression, rated as 30 percent disabling; residuals of a left 
knee repair, rated as 20 percent disabling, limitation of flexion 
of the left knee, rated as 20 percent disabling; instability of 
the left knee, rated as 20 percent disabling; and chondromalacia 
patella of the right knee, rated as 10 percent disabling.  The 
service connected disabilities, combined under 38 C.F.R. § 4.25, 
are considered 60 percent disabling. 

As shown above, the service-connected disability does not meet 
the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  
Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for entitlement 
to a total disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under the 
provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 
6.  

On a TDIU application (VA Form 21-8940) filed in July 2003, the 
veteran reported that he worked as a letter carrier with the 
United States Postal Service from 1983 to 2003, and that he 
became too disabled to work in June 2003.  He reported  education 
though high school with the attainment of a GED.  On a VA Form 
21-8940 filed in November 2006, the veteran reported that he 
worked as a mail carrier from 1983 to 2006 and that he became too 
disabled to work in November 2006.  He reported education on this 
application through two years of college. 

Pertinent evidence includes the aforementioned July 2003 
statement from W.S.B, M.D, which included the opinion that the 
veteran should not be returned to full work duty that would 
require lifting up to 70 pounds or walking on a regular basis.  
If such work was not available, the examiner recommended that the 
veteran retire on disability.  Also of record is an October 2003 
report from a VA clinical psychologist that indicated that 
service connected physical problems prevented the veteran from 
complying with his job requirements of standing and walking, and 
that his psychiatric problems were the result of his not being 
able to physically perform his job.  The aforementioned August 
2003 VA physician's statement found that it would be advisable 
that the veteran not have a job that required standing, twisting, 
or lifting more than 10 pounds.  Also of record is an April 2004 
report from a VA vocational capacity consultation that resulted 
in the conclusion that the there were no major psychological 
barriers to employment or vocational rehabilitation, but that 
jobs requiring sustained lifting, walking, and carrying "seem 
limited by his injuries and medical h[istory]."  

A January 2007 VA examination report noted the veteran was 
"doing well" with a motorized mail route, and reports from the 
July 2007 VA examination also indicated the veteran had a 
motorized mail route with restrictions of no bending, standing, 
or walking  At the most recent VA psychiatric examination in 
December 2009, the veteran reported that he had started his 27th 
year working with the United States Postal Service and that was 
"back" working as a mail carrier.  He reported that he was 
"written up" at work when his supervisors "would not abide by 
work restrictions that had been established by his therapist."  
As noted previously, the examiner who conducted this examination 
did not find evidence that the veteran's psychiatric problems, by 
themselves, precluded employment.   

The Board acknowledges that service connected knee residuals 
limit some type of employment, including apparently the veteran's 
ability to complete a mail route on foot.  However, the record as 
of the December 2009 VA psychiatric examination reflects that the 
veteran is able to complete a motorized mail route, and the VA 
examiner who conducted this examination and the February 2008 VA 
psychiatric examination found that the veteran's psychiatric 
problems did not preclude employment.  The same conclusion was 
made after the April 2004 VA vocational capacity consultation.  
As such, to conclude that all forms of employment, including that 
of a sedentary nature, are precluded by service connected 
disability would not be reasonable given the evidence as set 
forth above.  As was noted in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993): 

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the Veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the Veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  Thus, in this case, as in Van 
Hoose, it is the Board's conclusion that all employment, even 
sedentary, has not been precluded due solely to service-connected 
disability.  As such, the RO's decision not to refer this issue 
to the Director of Compensation and Pension Service for 
consideration of a TDIU was correct.  In making this 
determination, the Board finds that the benefit of the doubt 
doctrine is inapplicable, and that the claim for TDIU must 
therefore be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral flatfeet to 
include as secondary to service connected knee disability is 
denied. 

Entitlement to service connection for a back disability to 
include as secondary to service connected knee disability is 
denied. 

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder is denied. 

Entitlement to TDIU is denied.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


